Title: To George Washington from Major General Benedict Arnold, 19 July 1778
From: Arnold, Benedict
To: Washington, George


          
            Dr General,
            Philada July 19th 1778.
          
          I beg pardon for neglecting to answer your Excellency’s kind favour of the 11th Inst:—I
            shou’d by no means have so long omitted writing had I not known Congress had transmitted
            every Intelligence of Consequence.
          I beg leave (tho late) to present your Excellency my congratulatory compliments on the
            Arrival of the French Fleet & Minister and the pleasing prospect of our
            Affairs.
          My wounds are in a fair way & less painful than usual tho’ there is little
            prospect of my being able to take the field for a considerable time; which consideration
            together with that of having been obliged entirely to neglect my private Affairs since I
            have been in the service has induced me to wish to retire from Public business unless an
            offer which my friends have mentioned should be made me of the command of the Navy to
            which my being wounded would not be so great an objection as it would remaining in the
            Army.
          
          I must beg leave to request your Excellency’s sentiments respecting a command in the
            Navy; I am sensible of my inabilities & the great hazard and fatigue attending
            the office; & that I should enjoy much greater happiness in a retired life,
            still my wishes to serve my Country have a greater weight with me than domestic
            happiness or ease.
          We have just received intelligence that the French Fleet was at Anchor off the Hook the
            16th—we are anxiously waiting to hear from them, & hope your Excellency in
            conjunction with them will soon bring the Enemy’s Fleet & Army to submit. I have
            the honor to be with the most profound respect & esteem Dr General your
            Excellency’s Mo: Obedt & Hble Servt
          
            B. Arnold
          
        